Title: To James Madison from William C. C. Claiborne, 26 July 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans July 26th. 1807.

I have the honor to inclose you two letters, which I have received from Governor Folch, together with a Copy of my answer to the same.
General Adair instead of visiting Richmond as he said not long since, was his intention, set out on yesterday for the Opelousas, where he proposes to pass some time.
Adair was much attended to in this City by every Individual who is opposed to the Government.
I have not for several months been honored with a letter from you.  I am Sir, very respectfully, yo. hble servt.

William C. C. Claiborne

